 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "technical representatives" are dissimilar from the "technicians,"the Employer appears to rely primarily on the fact that some of the"technical representatives" work closely with the Employer's cus-tomers.But the record shows that even then the "technical repre-sentatives" continue to perform mechanical work, and such inciden-tal contactas some"technical representatives" have with customersdoes not, in our view, diminish their primary function as techniciansengagedin such mechanical work.Moreover, at some field sites thereare no customers,and technical representatives do work exclusivelyfor the Employer. In sum, there appears to be little fundamentaldifference between the work of "technical representatives" and thatof technicians working in the field who, we have found, are coveredby the certification.We conclude, therefore, that employees in "tech-nical representative" classifications are covered by the certificationwhile on temporary field assignment.Both the Petitioner and the Employer would exclude "technicians"and "technical representatives" who are permanently assigned to thefield.Accordingly, we shall grant the Petitioner's motion for clari-fication and include in the unit all of the Employer's employeesworking in "technician" or "technical representative" classificationsat the Employer's plants in Erie and Niagara Counties, in the Stateof New York, who are temporarily assigned to field duty outsidethose counties, but we shall exclude all employees in "technician" or"technical representative" classifications who are permanently trans-ferred outside those counties.'[The Board clarified the certification by specifying that the em-ployees in "technician" or "technical representative" classificationsat the Employer's plants in Erie and Niagara Counties, New York,who are temporarily assigned to field duty outside those countiesare included in the aforesaid unit.]7 See J. I.Case Company,105 NLRB 638, 640.Local 690, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIOandPipe Linings, Inc.andLaborersDistrict Council of the MetropolitanArea ofPhiladelphia andVicinity,Local 57, International Hod Carriers Building andCommon Laborers Union of America,AFL-CIO.Case No.4-CD-115.December 16, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, followinga charge filed by Pipe Linings, Inc., herein called the Company,150 NLRB No. 48. LOCAL 690, ETC., PLUMBING &PIPEFITTING INDUSTRY 497alleging that' Local 690, 'United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, herein called the Respondent orLocal 690, had violated Section 8(b) (4) (D) of the Act by inducingor encouraging employees of the Company to cease work for thepurpose of forcing or requiring the Company to assign the work indispute to employees who are members of the Respondent ratherthan to employees who are represented by Laborers District Councilof the Metropolitan Area of Philadelphia and Vicinity, Local 57,International Hod Carriers, Building and Common Laborers Unionof America,-AFL-CIO, herein called Laborers or Local 57.A hear-ing was held before Hearing Officer Alfred Vitarelli, on variousdates between September 9 and 22, 1964.All parties appeared atthe hearing and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduce evidence bearingon the issues.Thereafter, briefs were filed by the Company, theRespondent, and the Laborers.Upon the entire record in the case, the Board 1 makes the follow-ing findings :1.The business of the CompanyPipe Linings, Inc., a California corporation, is engaged in the busi-nessof cleaning and lining water mains throughout the United Statesand some foreign countries.During the past year, the Company pro-vided services to customers outside the State of California valued atmore than $50,000 and had a gross volume of business in excess of$1,000,000.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assert jurisdiction herein.2.The labor organizations involvedThe Respondent and the Laborers are labor organizations withinthe meaning of Section 2 (5) of the Act.3.The disputeA. The work in issueThe work in dispute is the setting up and dismantling of a tem-porary water distribution system (known as bypass work, or the Hi-Line), which is an integral part of the process of cleaning and liningof water mains on Race Street, between 52d and 65th Streets, inPhiladelphia, Pennsylvania.'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Leedom and Jenkins]. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The basic factsIn 1955 the city of Philadelphia embarked on a program for thecontinuous improvement of its water distribution system.An in-tegral segment of the program consisted of cleaning and lining oldand deteriorated water mains.In January 1964 the city awarded a contract to the Company forthe cleaning and relining of certain water mains in the city. InMarch 1964 Perry, the Company's job superintendent, arrived inPhiladelphia to plan and engage workmen for the job. In additionto hiring laborers, operating engineers, and a teamster, Perry calledMagnatta, a plumbing contractor, and requested the services of amaster plumber for the inspection and repair of any leaks or any-thing that was actually plumbers' work.2When the work was aboutto begin, Perry contacted Magnatta who came to the jobsite with aplumber.Perry gave the,plumber instructions to inspect the tem-porary service line, check cellars for leaks, fix or report the leaks,and maintain a logbook record of all leaks discovered.After 1 weekon the job, Perry became dissatisfied with the plumber's work andrequested a replacement.Thereupon, Magnatta came out to the job-site with a replacement, Kingsmill, who was given the same instruc-tions.Kingsmill worked on the job for a number of weeks. OnMonday, June 15, after a series of complaints from residents con-cerning his work, Kingsmill was told "to turn in his tools."Thenext morning, June 16, Perry requested Magnatta to furnish anotherreplacement.That afternoon, a plumber, Antonetti, reported toPerry, stating he had been sent from the Plumbers' union but wasn'tsure whether he was to report to the pipelining job or another jobon the next street.Perry replied that his plumbers were sent byMagnatta.Later that afternoon, Antonetti returned to the jobsitewith Peter Sinnott, the business agent for Local 690.Perry againstated that he obtained his plumbers from Magnatta, to which Sin-nott replied "that he would see about that."-The next morning, June 17, Antonetti appeared at the jobsite withMagnatta.After being informed of his duties, Antonetti was ex-cused for the afternoon but worked the next 2 days.On Friday,June 19, the temporary water service and pipelining operations hadcaught up with the pipe-cleaning operation. In this situation, Perrydecided to concentrate on cleaning the mains for a few days in orderto get sufficiently ahead on this work so that opportunity would be2 The specifications contained in the contact awarded to the Company provided that:All work on service connections shall be done only under the direction of a licensedmaster plumber and by proper authority and advice of a representative of the ServiceSection of the water operations....Full liability for all service connection workon any premises shall be assumed by the Contractor. LOCAL 690,ETC., PLUMBING&PIPE FITTING INDUSTRY 499provided for other parts of the job to proceed.With no temporaryservice line or lining work immediately in prospect,and needing onlya skeleton crew of laborers to do cleaning work for 2 days, Perryexplained the situation to the laborers,operating engineers,and team-sters, and obtained their agreement to scheduling the work in thismanner.Perry also told Antonetti that there would be no moreplumbers'work for a few days and to "come back next Wednesday."Antonetti reported this to Sinnott and was told by Sinnott to reportto the jobsite Monday morning,June 22.When Antonetti reportedto the jobsite on that date and was not immediately put to work, he,along with several others, including Sinnott, began picketing, thusbringing the job to a halt.Later,Perry arrived at the jobsite.Observing the pickets, heasked Sinnott,"What are we doing here this morning?" Sinnott re-plied, in part,"You people have been doing plumbers work." AfterSinnott's conversation with Perry, he told the Laborers'steward,Lewis,that the Plumbers felt that the "by-pass" was plumbers' work.Perry reported the fact of the picketing to the Company's generalsuperintendent,Gay, who thereupon came to the jobsite and askedSinnott what the problem was. Sinnott replied, "... you people area bunch of pirates. . . ."Gay then asked what could be done to getthe job started again,towhich Sinnott replied,"It'sup to theLaborers.It's up to the labor union,whether you get this job run-ning again or not."On another occasion,sometime between June 22and July 13, 1964, the period during which the job was shut down,Sinnott said to Lewis, "This is downright piracy, you guys doingour work."On July 9, 1964,a petition was filed under Section 10(l)of theAct for an injunction against the Respondent's picketing.The fol-lowing day,O'Neill, business manager of Local 690, visited the job-site and met with Gay, who asked O'Neill what the problem was.O'Neill told Gay, as appears from the latter's testimony,that if Gay"would conceivably put on two plumbers, why,this sort of thing, thepicketing,would stop and we could go back to work."Thereafter,O'Neill,Gay, and Cahill,business manager of the operating engi-neers, inspected a temporary service line which had previously beenset up.Gay asked O'Neill what part of the work on the service linebelonged to the Plumbers.O'Neill, with his toe, touched the cou-pling on a 2-inch pipe and said, "Everyone knows that this is Plumb-ers work, screwed fittings with hoses going into the house services."After this inspection,O'Neill said he would have Sinnott discontinuehis picketing so that work could be resumed Friday morning.Workwas actually resumed on Monday, July 13, with Antonetti on the job. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 16, the parties in the 10(1) injunction proceeding enteredinto a stipulation, approved by the court on July 20, providing forcessation of the picketing pending final disposition of this proceed-ing before the Board.On July 17 the Respondent applied to the Joint Board for Settle-ment of Jurisdictional Disputes for a determination of the disputeinvolved in this proceeding.On July 24 the Company, on being ad-vised of the application, sent a telegram to the Joint Board statingthat it was not a party to the Joint Board plan for settlement ofjurisdictional disputes and would neither participate nor be boundby any proceeding of that board.On August 7, the Joint Boardissued a determination, finding that the "assignment of disconnecting,reconnecting, and realignment of 10-inch and 12-inch cast iron watermains and the unloading, distributing, and installing of 2-inch gal-vanized screw piping to temporary water mains and connections intowater meters shall be assigned to plumbers and steamfitters on thebasis of trade practice; otherwise there is no basis to change thecontractor's assignment which is to the laborers."C. Contention of the partiesThe Respondent Union takes the position that this case does notconstitute a traditional jurisdictional dispute between two unions.According to the Respondent, it is not claiming the work which thelaborers were doing, but rather is seeking the reinstatement by theCompany of the plumbers who had been laid off. The Respondentalso contends that the Company is merely seeking an advisory opin-ion from the Board for locations elsewhere in the United States.In support of its contention that the Company properly assignedthe "bypass" work, the Laborers assert that such work has been his-toricallywithin the jurisdiction of the Laborers; that the work iscovered by its collective-bargaining agreement; that the Company'sassignment is in conformity with trade and area practice; and thework does not require skills greater than those possessed by laborers.The company contends that the Plumbers' picketing, with the re-sultant cessation of work on the job, was for the purpose of forcingor requiring the Company to assign the bypass work to plumbersrather than to laborers.D. Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D) of the Act. The RegionalDirector was satisfied upon the basis of such investigation that therewas reasonable cause to believe that a violation had been committedand directed that a hearing be held in accordance with Section 10(k)of the Act. LOCAL 690, ETC., PLUMBING & PIPE FITTING INDUSTRY 501Before making a determination of the dispute, the Board is re-quired to find that there is reasonable cause to'believe Section 8(b)(4) (D) has been violated.We are satisfied that there is adequatesupport for such a finding in this case, particularly in the light ofthe following, reflecting the object of the picketing admittedly en-gaged in by the Respondent. On June 22 the first day of the picket-ing, Sinnott, when asked by Perry what the trouble was, replied,"... you people have been doing our plumbers work."When askedthe same question by Lewis, Sinnott replied that "he wanted his work... the bypass."On July 10, when O'Neill appeared at the jobsite,Gay made the same inquiry of O'Neill who replied ". . . if [theCompany] would conceivably put on two plumbers, why this sort ofthing, the picketing, would stop and [the Company] could go backto work."Later, while inspecting a temporary service line, Gayasked O'Neill what part of the work he claimed belonged to thePlumbers.O'Neill touched the coupling on the 2-inch pipe andstated, "Everyone knows that this is Plumbers work; screwed fittingswith hoses going into the house service."Furthermore, the Respondent, contrary to its position in this case,sought a determination by the National Joint Board for Settlementof Jurisdictional Disputes of the dispute here involved, describingthe work in dispute as disconnecting of watermeters, running tem-porary waterlines and services, dismantling of same, and reconnect-ing watermeters and backflushing of waterlines,' and naming thetrades involved as the plumbers and laborers.Upon the basis of the above, and the entire record before us, wefind that there is reasonable cause to believe that Local 690 inducedthe employees of Pipe Linings, Inc., to engage in a strike with anobject of forcing Pipe Linings, Inc., to assign work to members ofLocal 690 rather than to members of Local 57, and that therefore aviolation of Section 8(b) (4) (D) has occurred.Accordingly, we findthat a work dispute is properly before the Board for determinationunder Section 10(k) of the Act.E. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of the disputed work, after giving due consideration to vari-ous relevant factors.The following factors bear on the issue of workassignment before us :Collective-bargaining agreements:At all times material herein theLaborers and the Company were parties to a collective-bargainingagreement covering the employees to whom the Company assignedthe work in dispute, and describing as among the work to be per-formed-by such employees the construction of "conduits, water lines, 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other pipelines."The Company has no contract with Respond-ent.Moreover, as it has its plumbing work performed by a sub-contractor, it has never employed plumbers.Company, area, and industry practice :The Company has employedonly laborers for setting up and dismantling temporary service lineswithin the city of Philadelphia as well as elsewhere in the UnitedStates for the past 16 years. In addition, the record discloses thattwo other corporations which, along with the Company, perform 99percent of the pipelining work for the city, likewise have employedonly laborers for setting up temporary service lines.Thus the assign-ment of the work to laborers accords not only with the Company'spast practice, but also with the practice of other principal employersin the area.Charters, constitutions, and union agreements:The Laborers relyon its constitution and manual of jurisdiction as evidence in supportof its position.The Plumbers, on the other hand, did not submitany evidence in this regard.The Board has previouslyconsideredthe claims of these unions based on union constitutions, as well asrelated considerations, such as arbitration awards and interunionagreements, and has found that none of these has provided an effec-tive basis for resolving this long-standing controversy between theseunions.3This factor, therefore, cannot weigh the balance in favorof either disputant.Action of the Joint Board:On application of Local 690, the JointBoard on August 7, 1964, awarded the work involved in the instantdispute to the Plumbers.The Company, however, had not con-sented to be bound by a decision of the National Joint Board andhad in fact expressly asserted its unwillingness so to be bound. Inthese circumstances, and in the absence of any showing in the recordas to the evidentiary basis of such determination, the Joint Boardaward is merely one of the factors we must consider in making ourdetermination.4Efficiency of operation:It is apparent that both disputants canaccomplish the disputed task with comparable competence.Theprocess of cleaning and lining water distribution mains, however,requires that various operations be closely coordinated in order thatitmay proceed smoothly.Before the cleaning and lining operationcan begin, it is necessary to install temporary service lines.Then,in order to gain access to the water mains, it is necessary to excavateat intervals, cut and remove sections of pipe.Once gainingaccess,3Local 5, United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada,AFL-CIO (Arthur Venners Com-pany),145 NLRB 15004Carpenters District Council of Denver and Vicinity,AFL-CIO (J. 0. Vetetoand Son),146. NLRB 1242,Local 964,United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Robert A. W. 'Carleton, d/h/a Carleton Brothers Company),141 NLRB 1138. LOCAL 690, ETC., PLUMBING & PIPE FITTING INDUSTRY 503it is necessary to clean the mains before the cement mortar liningwork can be done. On completion of the lining process, the excava-tion must be filled, a temporary paving must be placed over the hole,and the temporary -service lines then removed.This entire process.is repeated for each section or unit of the job. -Since each operationmust necessarily be performed before the work on the next operationcan be undertaken, and since no particular operation is of sufficientduration to justify a permanent crew for each operation, laborersare used in each operation because they possess the skills requiredand can be switched from one operation to another as the work de-mands.To require the use of separate crafts for each operationwould mean that each craft would be employed for only a few hourseach week.Obviously, the work involved can be performed moreefficiently when done as a continuous, integrated operation by a singleemployee group.The Company's assignment of the disputed work tolaborers is therefore consistent with efficiency of operation.F. Conclusion as to the merits of the disputeUpon consideration of all pertinent factors appearing in the rec-ord, we shall assign the disputed work to the laborers who are asskilled in the performance of such work as the plumbers and whohave performed the work in the past to the satisfaction of the Com-pany which desires to retain them on the job.The present assign-ment of the work in dispute to the laborers is not only consistentwith the Company's past practice, but also with that of other employ-ers in the area, and is consistent also with the Company's collective-bargaining agreement with the Laborers as well. The fragmentationof the job into separate operations in which the laborers would makethe excavation, gain access, clean, line the water main, refill the hole,and pave the street, while plumbers would do no more than set upand dismantle the temporary service line, is not as efficient an opera-tion as the existing procedure whereby the laborers accomplish theintegrated task in a single sequential operation.We shall, accord-ingly, determine the instant jurisdictional dispute by deciding thatlaborers, rather than plumbers, are entitled to the work in dispute.In making this determination, we are assigning the work to the pres-ent employees who are represented by the Laborers but not to thatUnion or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following Determination ofDispute pursuant to Section 10 (k) of the Act : 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The laborers employed by Pipe Linings, Inc., whoare repre-sentedby Laborers District Council of the Metropolitan Area ofPhiladelphia and Vicinity, Local 57, International Hod Carriers,Building and Common Laborers Union of America, AFL-CIO, areentitled to perform the disputed work in connection with the sitedesignated as Race Street between 52d and 65th Streets, in Phila-delphia, Pennsylvania.2.Local 690, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO, is not entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require the Company to assignthe above-described disputed work to plumbers.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 690, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, shall notify the Regional Director forRegion 4, in writing, whether it will or will not refrain from forcingor requiring the Company, by means proscribed by Section 8(b) (4)(D), to assign the work in dispute to plumbers rather thanlaborers.Teamsters, Chauffeurs,Warehousemen&Helpers, Local UnionNo. 631,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandReynolds Electricaland Engineering Co., Inc.Case No. 20-CD-134. December 16,1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, as amended,following charges filed May 5,1964,1and amended May 11,1964, by Reynolds Electrical and Engi-neering Co.,Inc., designated herein as REECO or the Employer,alleging that Teamsters,Chauffeurs,Warehousemen&Helpers, LocalUnion No. 631,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, designated herein as the Team-sters,had violated Section 8(b) (4) (D) of theAct.Aduly sched-uled hearing was held before Hearing Officer Melton Boyd on June 4through 25,1964.All parties appearing were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings made at the hear-11The May 5 charge is dated April 28, 1964.150 NLRB No. 44.